MEMORANDUM **
William Martinez-Navarro appeals from the 48-month sentence imposed following his guilty-plea conviction for being an illegal alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Martinez-Navarro contends that a condition of his supervised release requiring him to report to the Probation Office within 72 hours of entry into the United States violates his Fifth Amendment rights. This contention is foreclosed. See United States v. Abbouchi, 502 F.3d 850, 859 (9th Cir.2007).
Martinez-Navarro also contends that the district court erred by failing to consider the 18 U.S.C. § 3553(a) sentencing factors and by failing to provide an explanation for the sentence. The record discloses that the district court heard Martinez-Navarro’s arguments and made an individualized decision that a sentence below the advisory Sentencing Guidelines range was warranted under the circumstances. We conclude that the district court properly exercised its discretion and *350imposed a substantively reasonable sentence. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.